Concurring Opinion.
NORTONI, J.
I have found it quite difficult to determine the question of defendant’s liability and have therefore examined a great many authorities, both American and English. The case presented is somewhat out of the ordinary. It is not the usual case in which the defense of independent contractor is interposed. If it were, I would not hesitate to say the defendant gas company should not be held to respond. And this, for the reason the injury was occasioned by the neglect of the teaming company to block or stay the iron pipe; the act being one over which the defendant had no authority. Nor was the failure to block or stay the pipe from rolling an act called for or contemplated by the contract. That is to say, no stipulation in the contract provided for performing the labor in a manner which contemplated the teaming company should not exercise reasonable care. On the contrary, the converse of this proposition is true; for the teaming company having contracted to haul and deposit the pipe, the law affixed upon it the obligation to exercise ordinary care in that behalf; and for a breach of this obligation, which occasioned the present defendant to respond in damages, the teaming company would no doubt be called upon as the primary party to recompense the gas company, under the doctrine of liability over. [Robbins v. Chicago, 71 U. S. 657; Independence v. Slack, 134 Mo. 66, 34 S. W. 1094; St. Joseph v. Railroad Co., 116 Mo. 636, 22 S. W. 794; Wiggins v. St. Louis, 135 Mo. 558, 37 S. W. 528.] The question of liability over *450is entirely immaterial here, however, and is referred to incidentally only as illustrative of the doctrines and their influence upon the ultimate rights of the parties arising in virtue of the respective breaches of the duty to exercise ordinary care. There is an element in the case, however, arising from the use of a public street under defendant’s direction, which, in my opinion, affixes liability upon the defendant gas company, for the reason it could not delegate its duty to the teaming company with respect to safeguarding' the dangers in connection with the occupancy thereof, and thus acquit itself of responsibility for the negligent use of the thoroughfare.
In other words, I am willing to concede that had the defendant gas company employed the teaming company as independent contractor to deposit the pipe in question on private property instead of in a public street, and the teaming company had unloaded it on the slope of a hill on a private lot, as it did on the slope of a hill in Howard street, without blocking or otherwise staying it from rolling, and the plaintiff’s little boy, while crossing the private lot, was killed by reason of the pipe rolling down the slope of the hill upon him,there could be no recovery against the defendant gas company. This, for the reason the neglect or failure to block the pipe and prevent it from rolling was the negligent act of the teaming company and not the gas company; and the injury occurred under circumstances where no special duty devolved upon the gas company to do more than exercise ordinary care, which it did, in employing a reasonably competent contractor to haul and deliver the pipe. In those circumstances, the teaming company alone could be called upon to answer. This doctrine does not obtain, however, in the case presented by the record, for here the gas company was operating under a license from the city and occupied the public street for its private purpose. It is familiar, law *451that the city must exercise ordinary care to the end that its street shall be reasonably safe for public use. [Russell v. City of Columbia, 74 Mo. 480.] And it is certain the duty of one occupying a street as a licensee of the city is none the less. Now in the case at bar, it appears from the contract in evidence that the defendant gas company required the teaming company to “distribute such pipe along the streets as required by the second party;” that is, as required by the gas company. Therefore, in contemplation of law, the gas company required or directed the teaming company to deposit this large iron pipe, twenty-five feet in length, two feet in diameter, and weighing about twenty-five hundred pounds, on the north side of Howard street where the slope of the hill was some two and one-half feet from the north edge to the center of the street. That is to say, in contemplation of lav, the gas company having selected the place in the street for depositing the pipe, it is charged with knowledge that the pipe was placed on the incline in a position permitting it to roll towards the center of the street. It knew also the size and weight of the pipe and the probability of children playing thereabout which would likely cause it to roll across the street. To have exercised ordinary care looking to the safety of those members of the general public who occupied the street, the pipe should have been blocked or otherwise reasonably secured from rolling down the incline and upon one who chanced to pass along the way. It is true the servants of the teaming company neglected to block or secure the pipe from rolling. However this may be, their neglect in the circumstances of this case was equally the neglect of the defendant gas company for the law devolved upon it the duty, when occupying the street under the license, to see that proper precautions were- taken for the safety of the pedestrian and others rightfully there. And this was a personal duty, the observance of which rested upon the defendant gas com-*452party. Its performance could not be shifted to an independent contractor so as to relieve the defendant. Where the public way, under a license, express or implied, is occupied for private use, it devolves upon the employer as a personal duty to see that it is maintained reasonably safe while the work is progressing, and for any breach of ordinary care with respect to this obligation, he must respond even though the breach were committed by an independent contractor. The following authorities are in point: Holliday v. Natl. Tel. Co., 2 Q. B. Law (1899) 392; Babbage v. Powers, 130 N. Y. 281; Pickard v. Smith, 10 C. B. Rep. 468; Benjamin v. Met. Street Ry. Co., 133 Mo. 274, 34 S. W. 590; Water Co. v. Ware, 83 U. S. 566; Colgrove v. Smith, 102 Calif. 220; Bohrer v. Deinhart, 45 N. E. (Ind. Ct. App.) 668; Wilson Bros. v. White, 71 Ga. 506; Railroad Co. v. Morey, 47 Ohio St. 207; McCamus v. Citizens Gas Light Co., 40 Barb. (N. Y.) 380. 1 Thompson, Com. on Negligence, secs. 665, 666; White’s Supp. to Thompson’s Com. on Negligence, sec. 652; 16 Amer. & Eng. Ency. Law (2 Ed.), 197.
I fully recognize that the work of hauling and depositing the pipes in the street was not intrinsically dangerous, and I am aware, too, that such a reasonable use of the street, under license, by the gas company, did not constitute a nuisance per se. [Gerdes v. Christopher, etc., Iron & Fdry. Co., 124 Mo. 347, 25 S. W. 557; Woodman v. Met. Ry. Co., 149 Mass. 335.] Intrinsic danger and nuisance are not considered by me as elements of liability in this case. I rest the matter entirely upon the proposition that defendant’s occupancy of the public street under its license in that behalf, imposed upon it a personal obligation, the performance of which could not be delegated to an independent contractor, to see that due care was exercised in securing the pipe lodged on the hillside, to the end that it could not roll and inflict injury upon the little boy or others passing, *453as they had a right to pass, on the thoroughfare. In this view, the defendant’s liability, should be affirmed irrespective of all questions of independent contractor.
I concur with Judge Blajnd in affirming the judgment.